EXHIBIT 10.2
 
HIGHBURY FINANCIAL INC.
SEVERANCE AGREEMENT




This Severance Agreement (“Agreement”) is entered into, as of December12, 2009,
among Highbury Financial Inc. (“Company”), and Richard S. Foote (“Employee”).


Recitals


Company acknowledges that Employee possesses skills and knowledge instrumental
to the successful conduct of the Company’s business.  Company is willing to
enter into this Agreement with Employee in order to better ensure itself of
access to the continued services of Employee both before and after a Change in
Control.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


1.           Term.  The term of this Agreement shall commence on the date
indicated above (the “Effective Date”) and end on December 31, 2010.
 
2.           Operation of Agreement.  On the Effective Date, this Agreement
shall supercede any other agreement between the Company and Employee that would
provide Employee the right to receive severance and other benefits in connection
with the termination of Employee’s employment.
 
3.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:
 
(a)           “Accrued Obligations” shall mean any vested amounts or benefits
owing to Employee under the Company’s otherwise applicable employee benefit
plans and programs, including any compensation previously deferred by Employee
(together with any accrued earnings thereon) and not yet paid.
 
(b)           “Base Salary” shall mean Employee’s annualized base salary as in
effect from time to time as reflected in the Company’s regular payroll records.
 
(c)           “Change in Control” shall mean the occurrence of any event that
would constitute a change in ownership in a corporation or a change in the
ownership of a substantial portion of a corporation’s assets within the meaning
of Treas. Reg. §1.409A-3(i)(5), including, without limitation, the transactions
contemplated by the Agreement and Plan or Merger, dated as of December 12, 2009,
by and between Affiliated Managers Group, Inc., Manor LLC and Highbury Financial
Inc.
 
(d)           ”Change in Control Date” means the date on which a Change in
Control occurs.
 
(e)           “Date of Termination” shall mean
 
(1)            In the case of a termination for which a Notice of Termination is
required, the date of receipt of such Notice of Termination or, if later, the
date specified therein, and
 

 
 

--------------------------------------------------------------------------------

 

(2)           In all other cases, the actual date on which Employee’s employment
terminates.
 
(f)           “Earned Salary” shall mean Employee’s Base Salary earned, but
unpaid, through Employee’s Date of Termination.
 
(g)           “Notice of Termination” shall mean a written notice given, in the
case of a Termination for Cause, within 45 days of the Company’s having actual
knowledge of the events giving rise to such termination, and in the case of a
Termination for Good Reason, within 90 days of the later to occur of (x) the
Change in Control Date or (y) Employee’s having actual knowledge of the events
giving rise to such termination.  Any such Notice of Termination shall
 
(1)           Indicate the specific termination provision in this Agreement
relied upon,
 
(2)           Set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Employee’s employment under the provision
so indicated, and
 
(3)           If the Date of Termination is other than the date of receipt of
such notice, specify the Date of Termination (which date shall be not more than
30 days after the giving of such notice).
 
The failure by Employee to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Termination for Good Reason shall
not waive any right of Employee hereunder or preclude Employee from asserting
such fact or circumstance in enforcing Employee’s rights hereunder.
 
(h)           “Special Window Period” shall mean the period beginning on the
later to occur of  (i) the Closing Measurement Date (as such term is defined in
the Agreement and Plan or Merger, dated as of December 12, 2009, by and between
Affiliated Managers Group, Inc., Manor LLC and Highbury Financial Inc. and (ii)
January 1, 2010, and ending immediately prior to the occurrence of a Change in
Control.
 
(i)           “Termination for Cause” shall mean a termination of Employee’s
employment by the Company due to the occurrence of any of the following
 
(1)           Employee’s continued failure to substantially perform Employee’s
duties and responsibilities (other than any such failure resulting from
Employee’s physical or mental impairment or incapacity) after written demand for
substantial performance is delivered by the Company specifically identifying the
manner in which the Company believes Employee has not substantially performed
Employee’s duties and responsibilities;
 
(2)           Employee’s engaging in an act or acts of gross misconduct which
result in, or are intended to result in, material damage to the Company’s
business or reputation;
 
(3)           Employee’s material violation of, or failure to comply with, any
material written policy of the Company which specifically provides that Employee
may be dismissed (or Employee’s employment terminated) as a consequence of any
such violation or failure to comply, or
 
(4)           Employee’s conviction of (or plea of guilty or nolo contendere to
a charge of) any felony, or any crime or misdemeanor involving moral turpitude
or financial misconduct.
 

 
 

--------------------------------------------------------------------------------

 

For purposes of subparagraph (2) above, an act, or failure to act, on Employee's
part shall only be considered "misconduct" if done, or omitted, by Employee not
in good faith and without reasonable belief that such act, or failure to act,
was in the best interest of the Company.
 
(j)           “Termination for Good Reason” shall mean a termination of
Employee’s employment by Employee due to the occurrence of any of the following,
without the express written consent of Employee, after the date of a Change in
Control:
 
(1)           (A) The assignment to Employee of any duties inconsistent in any
material adverse respect with Employee’s position, authority or responsibilities
as in effect immediately prior to a Change in Control, or (B) any other material
adverse change in such position, including titles, authority or
responsibilities;
 
(2)           Any failure by the Company, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by Employee, to provide Employee with an annual Base Salary which
is at least equal to the Base Salary payable to Employee immediately prior
to  the Change in Control Date;
 
(3)           The Company’s requiring Employee to be based at any office or
location more than 50 miles from that location at which Employee principally
performed services for the Company immediately prior to the Change in Control
Date, except for travel reasonably required in the performance of Employee’s
responsibilities; or
 
(4)           If, not later than the Change in Control Date, any successor in
interest to the Company shall have failed to agree in writing to assume and
perform this Agreement as required by paragraph 8(h) hereof.
 
Notwithstanding any in this Agreement to the contrary, the Employee’s
termination of employment due to his written resignation for any reason
delivered during the Special Window Period, but effective at the effective time
of a Change in Control, shall be deemed a termination for Good Reason for all
purposes under this Agreement.  In the event of such a resignation, no Notice of
Termination shall be required to be submitted by the Employee.
 
4.           Termination of Employment.
 
(a)           Right to Terminate.  Nothing in this Agreement shall be construed
in any way to limit the right of the Company to terminate Employee’s employment,
with or without cause, or for Employee to terminate Employee’s employment with
the Company, with or without reason; provided, however, that the Company and
Employee must nonetheless comply with any duty or obligation such party has at
law or under any other agreement between the parties.
 
(b)           Termination due to Death.  Employee’s employment with the Company
shall be terminated upon Employee’s death.
 
5.           Amounts Payable Upon Termination of Employment.
 
(a)           Cause and Voluntary Termination.   If Employee’s employment is
terminated by the Company in a Termination for Cause or voluntarily by Employee
(other than in a Termination for Good Reason), the Company shall pay Employee:
 

 
 

--------------------------------------------------------------------------------

 

(1)           The Earned Salary as soon as practicable, but in no event more
than 10 days, following Employee’s Date of Termination; and
 
(2)           The Accrued Obligations in accordance with the terms of the
applicable plan, program, policy or arrangement.
 
(b)           Death, Termination for Good Reason or Not for Cause.  If Employee
terminates Employee’s employment in a Termination for Good Reason, or the
Company terminates Employee’s employment for any reason other than those
described in paragraph 5(a) above, or Employee dies during the term of this
Agreement, the Company shall pay or shall provide to Employee the following
benefits and compensation:
 
(1)                 The Earned Salary, as soon as practicable (but not more than
10 days) following Employee’s Date of Termination;
 
(2)                 The Accrued Obligations, in accordance with applicable law
and the provisions of any applicable plan, program, policy or practice; and
 
(3)                 A Separation Payment in the amount of $584,000, which shall
be payable in all cases other than the death of Employee as soon a practicable
(but no later than 10 days) following the expiration of the revocation period
stated in the General Release Agreement described in paragraph 5(c) below, and
in the case of death, within 30 days after Employee’s death.
 
(c)           Payments Contingent on Release. The Separation Payment payable
under paragraph 5(b) shall be subject to, and contingent upon, Employee’s
execution of a General Release Agreement in favor of the Company within 60 days
of Employee’s Date of Termination in substantially the form and substance as the
one attached hereto as Schedule A.
 
(d)           Payment Adjustment.  If it is established pursuant to a final
determination of a court,  an Internal Revenue Service proceeding or otherwise
by agreement of the parties hereto (a “Final Determination”) that any amount or
benefit to be paid or distributed to, or on behalf of, the Employee pursuant to
this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to, or on behalf of, the Employee by the Company, its Affiliates and
their successors, including any acquiror of the Company or its Affiliates (or
any person or entity required to be aggregated with the Company or its
Affiliates for purposes of section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) ) under any other plan, agreement, or arrangement
(collectively, the “Covered Payments”), would be an “excess parachute payment”
as defined in  Code section 280G, and would thereby subject the Employee to the
tax (the “Excise Tax”) imposed under Code section 4999 (or any similar tax that
may hereafter be imposed),the aggregate “parachute payments” within the meaning
of Section 280G of  the Code paid to the Employee or for his benefit are in an
amount that would result in the Employee being subject an Excise Tax, then the
amount equal to the excess parachute payments scheduled to be made to the
Employee shall be forfeited by the Employee or, if already made to the Employee,
shall be deemed for all purposes to be a loan to the Employee made on the date
of receipt of such excess payments, which the Employee shall have an obligation
to repay to the entity making such payment on demand, together with interest on
such amount at the applicable Federal rate (as defined in section 1274(d) of the
Code) from the date of the payment hereunder to the date of repayment by the
Employee.
 

 
 

--------------------------------------------------------------------------------

 

(e)           Security for Separation Payment.  To provide Employee with
certainty that the amounts that may become payable in respect of the Separation
Payment will be available at the time, if any, required to be paid under
paragraph 5(b), as soon as practicable, but in no event later than 10 business
days after execution of this Agreement, the Company shall establish a trust to
which it will contribute cash in amount equal to the Separation Payment that
would be expected to be paid to Employee in the event that Employee  experienced
a termination described in paragraph 5(b) during 2010.  Any such trust shall be
irrevocable as to amounts related to Employee’s potential Separation Payment
without the consent of Employee, and shall not be subject to the claims of the
creditors of the Company or any of its affiliates.  Employee agrees that he
shall timely make an election under Section 83(b) of the Code to recognize
income equal to the value of his contingent interest in the trust described in
this paragraph 5(e) in accordance with the applicable requirements of that
Section and the regulations promulgated thereunder.
 
(f)           Transfer.  For purposes of this Agreement, a transfer of
employment from the Company to substantially equivalent employment with an
affiliate of the Company shall not constitute a termination of employment.  
 
6.           Special Retention Payment.  In the event that Employee is
continuously employed by the Company from the date hereof through December 31,
2010 and employee is not entitled to a payment under paragraph 5(b) hereof, then
as soon as practicable (but not later than 10 business days) after December 31,
2010, the Company shall cause the trust referenced in paragraph 5(e) to pay
Employee an amount equal to the amount of taxes realized by Employee in respect
of his making the election under Section 83(b) of the Code referred to in such
paragraph 5(e).
 
7.           Nonpublic Information.
 
(a)           Acknowledgement of Access.  Employee hereby acknowledges that, in
connection with Employee’s employment with the Company, Employee has received,
and will continue to receive, various information regarding the Company and its
business, operations and affairs.  All such information, to the extent not
publicly available other than as a result of a disclosure by Employee in
violation of this Agreement, is referred to herein as the “Nonpublic
Information.”
 
(b)           Agreement to Keep Confidential.  Employee hereby agrees that, from
and after the Effective Date and continuing until three (3) years following
Employee’s Date of Termination, Employee will keep all Nonpublic Information
confidential and will not, without the prior written consent of the Board or the
President of the Company, disclose any Nonpublic Information in any manner
whatsoever or use any Nonpublic Information other than in connection with the
performance of Employee’s services to the Company; provided, however, that the
provisions of this paragraph 7(b) shall not prevent Employee from
 
(1)                 Disclosing any Nonpublic Information to any other employee
of the Company or to any representative or agent of the Company (such as an
independent accountant, engineer, attorney or financial advisor) when such
disclosure is reasonably necessary or appropriate (in Employee’s judgment) in
connection with the performance by Employee of Employee’s duties and
responsibilities,
 
(2)                 Disclosing any Nonpublic Information as required by
applicable law, rule, regulation or legal process (but only after compliance
with the provisions of subparagraph (c) of this paragraph),
 

 
 

--------------------------------------------------------------------------------

 

(3)                 Disclosing any information about this Agreement and
Employee’s other compensation arrangement to Employee’s spouse, financial
advisors or attorneys, or to enforce any of Employee’s rights under this
Agreement.
 
(c)           Commitment to Seek Protective Order.  If Employee is requested
pursuant to, or required by, applicable law, rule, regulation or legal process
to disclose any Nonpublic Information, Employee will notify Company promptly so
that the Company may seek a protective order or other appropriate remedy or, in
the Company’s sole discretion, waive compliance with the terms of this
subparagraph, and Employee will fully cooperate in any attempt by the Company to
obtain any such protective order or other remedy.  If no such protective order
or other remedy is obtained, or the Company waives compliance with the terms of
this paragraph, Employee will furnish or disclose only that portion of the
Nonpublic Information as is legally required and will exercise all reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Nonpublic Information that is so disclosed.
 
8.           409A Compliance
 
(a)           It is expected that the amounts payable to Employee under this
Agreement shall not be treated as deferred compensation subject to the
provisions of Section 409A of the Code, by reason of qualifying for an exemption
or exclusion therefrom, taking into account any related regulations or other
guidance promulgated by the U.S. Department of the Treasury or the Internal
Revenue Service.  Notwithstanding the foregoing, in the event that the parties
determine that any such amount is deferred compensation subject to the
provisions of such Section 409A of the Code, this Agreement, to the extent
applicable, and any payment, distribution or other benefit hereunder determined
to be so subject shall comply with the applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"),including, without
limitation, the requirement that any such deferred compensation payable to a
specified employee on account of separation from service must be subject to a
delay on payment until the six month anniversary of  the date of such separation
from service.
 
(b)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the time period specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made not
later than the last day of Employee's taxable year following the taxable year in
which such expense was incurred, and (iv) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.  
 
9.           Miscellaneous Provisions.
 
(a)           No Mitigation, No Offset.  Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, and the amount of any payment provided for in
this Agreement shall not be reduced by any compensation earned by Employee as
the result of employment by another employer after the Date of Termination. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Employee
or others whether by reason of the subsequent employment of Employee or
otherwise.
 

--------------------------------------------------------------------------------


 
(b)           Arbitration.  Except to the extent provided in paragraph 9(c), any
dispute or controversy arising under or in connection with this Agreement shall
be resolved by binding arbitration.  The arbitration shall be held in New York,
New York and except to the extent inconsistent with this Agreement, shall be
conducted in accordance with the Expedited Employment Arbitration Rules of the
American Arbitration Association then in effect at the time of the arbitration,
and otherwise in accordance with principles which would be applied by a court of
law or equity.  The arbitrator shall be acceptable to both the Company and
Employee.  If the parties cannot agree on an acceptable arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators.
 
(c)           Equitable Relief Available.  Employee acknowledges that remedies
at law may be inadequate to protect the Company against any actual or threatened
breach of the provisions of paragraph 7 by Employee.  Accordingly, without
prejudice to any other rights or remedies otherwise available to the Company,
Employee agrees that the Company shall have the right to equitable and
injunctive relief to prevent any breach of the provisions of paragraph 7, as
well as to such damages or other relief as may be available to the Company by
reason of any such breach as does occur.
 
(d)           Indemnification.  During and after Employee’s employment, the
Company shall indemnify Employee and hold Employee harmless from and against any
claim, loss or cause of action arising from or out of Employee’s performance as
an officer, director or employee of Company, the Company or any of their
respective Subsidiaries or in any other capacity, including any fiduciary
capacity, in which Employee serves at the request of the Company to the maximum
extent permitted by applicable law and the Company’s Certificate of
Incorporation and By-Laws (the “Governing Documents”), provided that in no event
shall the protection afforded to the Employee hereunder be less than that
afforded under the Governing Documents as in effect immediately prior to the
Change in Control Date.
 
(e)           Breach Not a Defense.  The representations and covenants on the
part of Employee contained in paragraph 7 shall be construed as ancillary to and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Employee against the Company or any officer,
director, stockholder or representative of the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants on the part of Employee contained in paragraph
7.
 
(f)           Notices.  Any Notice of Termination or other communication called
for by the terms of this Agreement shall be in writing and either delivered
personally or by registered or certified mail (postage prepaid and return
receipt requested) and shall be deemed given when received at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
(1)           If to the Company, at 535 Madison Avenue, 19th Floor, New York, NY
10022;
 
(2)           If to Employee, the address of Employee set forth below Employee’s
signature on the signature page of this Agreement.
 
(g)           Assignment.  Except pursuant to an assumption by a successor
described in paragraph 8(h), the rights and obligations of the Company pursuant
to this Agreement may not be assigned, in whole or in part, by the Company to
any other person or entity without the express written consent of Employee.  The
rights and obligations of Employee pursuant to this Agreement may not be
assigned, in whole or in part, by Employee to any other person or entity without
the express written consent of the Board.
 

--------------------------------------------------------------------------------


 
(h)           Successors.  This Agreement shall be binding on, and shall inure
to the benefit of, the Company, Employee and their respective successors,
permitted assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable.
Company shall require any successor (whether direct or indirect) to all or
substantially all of the business or assets of Company (whether by purchase of
securities, merger, consolidation, sale of assets or otherwise), to expressly
assume and agree to perform the obligations to be performed by the Company under
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
(i)           Amendments and Waivers.  No provision of this Agreement may be
amended or otherwise modified, and no right of any party to this Agreement may
be waived, unless such amendment, modification or waiver is agreed to in a
written instrument signed by Employee, Company and Company.  No waiver by either
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
(j)           Complete Agreement.  This Agreement replaces and supersedes all
prior agreements, if any, among the parties with respect to the payments to be
made to Employee upon termination of employment following a Change in Control,
and the provisions of this Agreement constitute the complete understanding and
agreement among the parties with respect to the subject matter hereof.
 
(k)           Governing Law.  THIS AGREEMENT IS BEING MADE AND EXECUTED IN, AND
IS INTENDED TO BE PERFORMED IN, THE STATE OF NEW YORK AND SHALL BE GOVERNED,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK.
 
(l)           Attorney Fees.  All legal fees and other costs incurred by
Employee in connection with the resolution of any dispute or controversy under
or in connection with this Agreement shall be reimbursed by the Company to
Employee, on a quarterly basis, upon presentation of proof of such expenses,
provided that if Employee asserts any claim in any contest and Employee shall
not prevail, in whole or in part, as to at least one material issue as to the
validity, enforceability or interpretation of any provision of this Agreement,
Employee shall reimburse the Company for such amounts, plus simple interest
thereon at the 90-day United States Treasury Bill rate as in effect from time to
time, compounded annually.   The Company shall be responsible for, and shall
pay, all legal fees and other costs incurred by the Company in connection with
the resolution of any dispute or controversy under or in connection with this
Agreement, regardless of whether such dispute or controversy is resolved in
favor of the Company or Employee.
 
(m)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.
 
(n)  Construction.  The captions of the paragraphs, subparagraphs and sections
of this Agreement have been inserted as a matter of convenience of reference
only and shall not affect the meaning or construction of any of the terms or
provisions of this Agreement.  Unless otherwise specified, references in this
Agreement to a “paragraph,” “subparagraph”, “section,” “subsection,”  or
“schedule” shall be considered to be references to the appropriate paragraph,
subparagraph, section, subsection, or schedule, respectively, of this
Agreement.  As used in this Agreement, the term “including” shall mean
“including, but not limited to.”
 

--------------------------------------------------------------------------------


 
(o)           Validity and Severability.  If any term or provision of this
Agreement is held to be illegal, invalid or unenforceable under the present or
future laws effective during the term of this Agreement, (1) such term or
provision shall be fully severable, (2) this Agreement shall be construed and
enforced as if such term or provision had never comprised a part of this
Agreement and (3) the remaining terms and provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable term or provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable term
or provision, there shall be added automatically as a part of this Agreement, a
term or provision as similar to such illegal, invalid or unenforceable term or
provision as may be possible and be legal, valid and enforceable.
 
(p)           Survival.   Notwithstanding anything else in this Agreement to the
contrary, paragraphs 7 and 9, and, to the extent that any of the Company’s
obligations thereunder have not theretofore been satisfied, paragraph 5 of this
Agreement shall survive the termination hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
 


HIGHBURY FINANCIAL INC.
 
 
By:  /s/ Richard S. Foote

--------------------------------------------------------------------------------

Name:  Richard S. Foote
Title:    President and Chief Executive Officer
 
 
RICHARD S. FOOTE:
 
/s/ Richard S. Foote

--------------------------------------------------------------------------------

Richard S. Foote
 
 
Address:
 
Berkshire Capital Securities LLC.
535 Madison Avenue, 19th Floor
New York, New York 10022




 
 

--------------------------------------------------------------------------------

 

Schedule A


GENERAL RELEASE AGREEMENT*


NOTICE:  Various state and federal laws and regulations prohibit employment
discrimination based on age, race, color, religion, sex, national origin,
disability, citizenship, and membership or application for membership in a
uniformed service.  These laws are enforced through the Equal Employment
Opportunity Commission, U.S. Department of Labor and other federal and state
agencies. You should thoroughly review and understand the effect of this General
Release Agreement ("Release") before signing it, and you are advised to discuss
this document with your attorney.  Therefore, please carefully consider this
Release for at least five (5) days before signing it.  In accordance with the
requirements of the Older Workers Benefit Protection Act ("OWBPA"), you are
allowed at least twenty-one (21) days from the date of your receipt of this
document to consider the offer made to you and to return an executed copy of
this form to _____________________. Additionally, after you have executed this
form, you have seven (7) days to reconsider and revoke your agreement.


GENERAL RELEASE:  In consideration of my acceptance of the payments and benefits
offered to me under the Highbury Financial Inc. Severance Agreement previously
executed by me (the "Agreement"), I hereby release and discharge Highbury
Financial Inc. (the "Company") and its subsidiaries and affiliates, and the
officers, directors, employees, agents, predecessors, successors, and assigns of
such entities (collectively the "Released Parties") from any and all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, which I have or claim against them as a result of the termination of
my employment, including but not limited to claims arising under federal, state,
or local laws prohibiting employment discrimination, including the Age
Discrimination in Employment Act ("ADEA"), or claims growing out of any legal
restrictions, contractual or otherwise, on the Company's right to terminate the
employment of its employees, and I do hereby agree not to file a lawsuit to
assert such claims. I further acknowledge and agree that by accepting the
benefits stated in the Agreement, I have given up my right to file any
complaint, lawsuit, or other legal action against any of the Released Parties
growing out of, connected with, or relating in any way to my employment or the
termination of my employment with any of the Released Parties, except my right
under the OWBPA to challenge the validity of this Release with respect to claims
of age discrimination.  Further in consideration of the payments and benefits
offered to me in the Agreement, I acknowledge and agree that the Released
Parties may recover from me any loss, including attorney's fees and costs of
defending against any such claim, that they may suffer arising out of my breach
of this Release.  I acknowledge that if  I do file suit to challenge the
validity of this Release under the OWBPA and I am unsuccessful, I will not be
able to pursue an age discrimination claim and a court may allow the Released
Parties to recover from me any loss, including attorney's fees and costs, that
they may suffer in defending against my claim that this Release is invalid for
age discrimination claims.  I further acknowledge and agree that if I am
successful in invalidating this Release for age discrimination claims, then any
damages I may recover for those claims will be offset by any payments made to me
under the Agreement.


I understand that this Release is final and binding, and I agree not to
challenge its enforceability other than as permitted under the OWBPA. If I do
challenge the enforceability of this Release for claims other than claims of age
discrimination, I agree initially to tender to the Company all money received
pursuant to the Agreement, and invite the Company to retain such money and agree
with me to cancel this Release.  In the event the Company accepts this offer,
the Company shall retain such money and this Release will be void.  In the event
the Company does not accept such offer, the Company shall so notify me, and
shall place such money in an interest-bearing escrow account pending the
resolution of any dispute as to whether this Release shall be set aside and/or
otherwise be rendered unenforceable.


I acknowledge and agree that the Company has no legal obligation to provide the
payments and/or benefits offered to me in the Agreement, and my acceptance of
the obligations and attendant additional compensation as described herein and in
the Agreement constitutes my agreement to all terms and conditions set forth in
this Release, and is in consideration of the promises and undertakings of the
Company and/or the Released Parties pursuant to the Agreement.

 
 

--------------------------------------------------------------------------------

 

I acknowledge and agree that, except to the extent otherwise provided in the
Agreement or prohibited by law (for example by the OWBPA with respect to claims
of age discrimination), this Release constitutes a waiver of all claims, known
or unknown, present or future, that I have or may have against the Released
Parties arising out of the termination of my employment.


I have carefully read and fully understand all of the provisions of this
Release.  I further acknowledge that entering into this General Release
Agreement is knowing and voluntary on my part, that I have had a reasonable time
to deliberate regarding its terms, and that I have had the right to consult with
an attorney if I so desired.
 
Date signed:
                     
Date signed:
           
Witness

 
*Note:  As stated in your Agreement, this document is intended to be a
representation only of the form and substance of the Release  you will be
required to execute in return for the payments and benefits described in your
Agreement.  Federal and state laws may require modifications to the terms of
your Release depending on the specific circumstances surrounding your
termination from employment.
 
 

--------------------------------------------------------------------------------
